Citation Nr: 1760024	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a staged rating in excess of 60 percent for coronary artery disease, from February 1, 2013, to January 13, 2014, to include whether the reduction from 100 percent to 60 percent, effective February 1, 2013, was proper.

2.  Entitlement to a staged rating in excess of 60 percent for coronary artery disease since January 14, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1963 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that reduced the service-connected coronary artery disease rating from 100 percent to 60 percent, effective February 1, 2013.  The Veteran's Notice of Disagreement was timely received in May 2013.  The RO then issued a January 2014 Statement of the Case (SOC) that listed the issue as "Evaluation of coronary artery disease with left ventricular hypertrophy currently evaluated as 60 percent disabling."  While the SOC did not frame the issue correctly, the analysis of the evidence therein regarding the period of the reduction was adequately explained.  The Veteran was also given notice regarding the regulations and time limits applicable to his reduced rating.  As a result, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the reduction claim.  

While no specific appeal was noted regarding the staged rating in excess of 60 percent for CAD from February 1, 2013, to January 13, 2014, this issue is part and parcel of the reduced rating claim for coronary artery disease before the Board, and must be considered.

The Veteran previously submitted a claim for a total disability rating based on individual unemployability (TDIU), which was adjudicated by the RO in March 2014.  The Veteran's claim was denied because he did not submit VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability or VA Form 21-4191, Request for Employment Information.  The Veteran did not appeal that decision.  Since the March 2014 rating decision became final, VA has not received any evidence or assertion indicating that the Veteran has been unable to pursue gainful employment due to his service-connected disabilities that was not previously adjudicated.  Particularly, the Board notes that the Veteran's January 2014 VA examination indicated that the Veteran was capable of light physical category work, such as walking or light sweeping at own pace, but no heavy lifting, brisk walking, or regular stair use despite the effects of his service-connected coronary artery disease.  The Veteran submitted a VCAA Notice Response for his TDIU claim, received March 3, 2014, along with correspondence detailing his involuntary retirement from work in October 2009 due to coronary artery disease.  This evidence was also received prior to the March 2014 rating decision.  Therefore, the Board will not infer jurisdiction over the claim for TDIU.  This case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU.

The issue of entitlement to a staged rating in excess of 60 percent for coronary artery disease since January 14, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of the disability rating for coronary artery disease from 100 percent to 60 percent, by way of the rating decision dated in November 2011; the November 2011 letter also notified the Veteran of his right to submit additional evidence and request a predetermination hearing.  

2.  In a November 2012 rating decision, the RO reduced the disability rating for coronary artery disease, from 100 percent to 60 percent disabling, effective February 1, 2013.  

3.  The evidence of record at the time of the November 2012 reduction demonstrates sustained and material improvement in the Veteran's service-connected coronary artery disease that would be maintained under the ordinary conditions of life since the assignment of a 60 percent rating, effective February 1, 2013.

4.  For the period from February 1, 2013, to January 13, 2014, the Veteran's coronary artery disease more closely approximated symptoms of an estimated workload of 3-5 METs with symptoms of dyspnea, fatigue, angina, dizziness, and syncope occurring at the lowest level of activity as reported by the Veteran, and a left ventricular dysfunction with an ejection fraction of 65 percent. 


CONCLUSIONS OF LAW

1. The November 2012 reduction of the 100 percent rating to 60 percent for coronary artery disease was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.159, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for an initial staged disability rating in excess of 60 percent for coronary artery disease from February 1, 2013, to January 13, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Specific to the Veteran's rating reduction claim, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  See 38 C.F.R. § 3.105(e).  As will be discussed in greater detail below, the RO complied with the particular provisions of 38 C.F.R. § 3.105(e) as well as the general notice provisions of the VCAA.  Furthermore, as previously explained in the introduction, the RO issued a January 2014 Statement of the Case (SOC) that listed the issue as "Evaluation of coronary artery disease with left ventricular hypertrophy currently evaluated as 60 percent disabling."  While the SOC did not frame the issue correctly based on the Veteran's expressed disagreement with the rating reduction only, the analysis of the evidence therein regarding the period of the reduction was adequately explained.  The Veteran was also given prior notice regarding the regulations and time limits applicable to his reduced rating.  As a result, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the reduction claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed below, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Reduction

The Veteran contends that the reduction in the disability rating for coronary artery disease with left ventricular hypertrophy ("CAD") from 100 percent to 60 percent, effective February 1, 2013, was improper.

Historically, the RO granted service connection for CAD in a June 2011 rating decision and July 2011 notification letter.  The disability was rated as 100 percent disabling under Diagnostic Code (DC) 7005, effective January 18, 2011.  The decision and notification letter explained that the 100 percent rating was based on the March 2011 VA examination that noted a severe limitation was imposed during a recovery period from recent coronary bypass graft surgery.  The decision also said that this was not considered a permanent rating due to the likelihood of improvement and would be subject to a future review examination.  The Veteran did not appeal that decision.  

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  See 38 C.F.R. § 3.105(i)(1).
 
Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), a final rating action will be taken and the award will be reduced or discontinued, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action has expired.  See 38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposed reduction in a November 2011 rating decision and a November 2011 letter.  The rating decision and letter furnished detailed reasons for the proposed reduction, and also informed him that he had 60 days in which to submit additional evidence.  The November 2012 rating decision that finalized the proposed reduction is dated well after the end of the 60 days in which the Veteran had to respond.  The Veteran was informed of the final reduction in a November 2012 letter, and notified that the effective date of the reduction would be February 1, 2013.  This was one day after the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The Veteran did not request a predetermination hearing.  The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements above.  Accordingly, the Board finds that the proper procedure was followed for making a rating reduction in this matter.

The Board will now review the November 2012 rating decision that reduced the rating for CAD from 100 percent to 60 percent to determine whether the reduction was supported by the evidence.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 100 percent rating for CAD was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Following a review of the evidence, the Board finds that the reduction in the rating for CAD from 100 percent to 60 percent, effective February 1, 2013, was proper.

The RO assigned the 100 percent rating for the Veteran's CAD based on a March 2011 VA examination report that showed left ventricular ejection fraction (LVEF) was greater than 55 percent and a METs level between 1 and 3.  Stress testing was not completed because the examiner noted that the Veteran was still rehabilitating from quadruple bypass surgery that was performed in September 2010.  The examiner commented that the Veteran was in an "acute recovery period."  The examiner found that the Veteran's CAD severely affected his ability to work at this time due to chest pain and dyspnea on exertion as well as difficulty with walking.

A November 2011 VA examination was conducted to specifically determine whether the severity of the Veteran's CAD showed any improvement post-rehabilitation from surgery.  The Veteran's heart rate was 76 and his rhythm was regular.  Heart sounds were normal and auscultation of his lungs was clear.  The Veteran's peripheral pulses were normal and there was no peripheral edema.  His blood pressure was 118/66.  The examiner reviewed diagnostic tests from April 2011 and noted evidence of cardiac hypertrophy from an echocardiogram completed on April 12, 2011.  There was no evidence of cardiac dilatation.  The echocardiogram also indicated left ventricular ejection fraction (LVEF) of greater than 55 percent.  An EKG (electrocardiogram) from April 2011 showed 1st degree AV block.  The chest x-ray from April 2011 was normal.  An interview based METs test was conducted at the November 2011 VA examination.  The Veteran reported symptoms of dyspnea, fatigue and angina.  The examiner estimated that the Veteran's METs level was greater than 3, but less than 5.  The examiner indicated the this METS level limitation is due solely to the Veteran's heart condition.  The Veteran described increased fatigue and decreased endurance since his bypass surgery, but also less symptoms of angina since then.  He reported that his chest pain occurs most frequently when he over exerted himself.  The examiner indicated the Veteran did not have congestive heart failure.  He was using continuous medication for control of this heart condition.  The examiner continued the diagnosis of coronary artery disease with left ventricular hypertrophy.

Based on the foregoing findings, the RO proposed to reduce the Veteran's rating for his coronary artery disease from 100 percent to 60 percent in the November 2011 rating decision.  While the Veteran argued against the reduction, alleging that his heart condition caused limitations and had not improved, such reduction was effectuated in the November 2012 rating decision as of February 1, 2013.  Thereafter, the Veteran appealed with regard to the propriety of his reduction.

Private treatment records from January 2011 to February 2013 indicate no complaints of chest pain or treatment for CAD.

Based on the foregoing, the Board concludes that the RO's reduction in rating from 100 to 60 percent for CAD was proper, as the evidence at the time of the reduction demonstrated that the Veteran's CAD had materially improved, to include improvement in the ability to function under the ordinary conditions of life and work. 

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  At the time service connection for CAD was granted and the 100 percent rating was assigned, the March 2011 VA examiner noted that the Veteran was still rehabilitating from quadruple bypass surgery that was performed in September 2010.  The November 2011 VA examination showed that the Veteran's CAD had improved to an estimated 3-5.  In this regard, the November 2011 VA examination report reflects that the Veteran's CAD had materially improved due to prolonged rest following surgery in September 2010.  The Board thus finds that the Veteran's estimated METs level is an accurate criterion on which to establish a rating.  Absent evidence of congestive heart failure, cardiac hypertrophy or dilation, an LVEF of 30 percent or less, or METs less than 3 due to CAD, a rating in excess of 60 percent is not warranted.  The Board acknowledges that there is medical evidence post-reduction from April 2013 that shows a slight decreased worsening; however, in determining whether the reduction was proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated on February 1, 2013.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction, including the Veteran's statements from his May 2013 NOD regarding post-reduction evidence.  Furthermore, the post-reduction evidence from April 2013 in favor of increased worsening, when examined in context with other post-reduction medical evidence from January 2014 that shows improvement cannot be used to justify an improper reduction.  Id.

For the reasons set forth above, the Board finds that the reduction in the rating from 100 percent to 60 percent for service-connected coronary artery disease, effective February 1, 2013, was proper.  Accordingly, the preponderance of the evidence is against the restoration of the 100 percent rating for coronary artery disease.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability Rating for CAD from February 1, 2013, to January 13, 2014

The Veteran contends that his service-connected CAD is more severe than the 60 percent rating that is currently assigned from February 1, 2013.  As an initial matter, the Board finds it appropriate to stage this rating until January 13, 2014, as the evidence thereafter likely does not present the most accurate representation of his most current disability picture and will be addressed on remand.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

After a full review of the record, and as discussed below, the Board concludes that a disability rating in excess of 60 percent for CAD from February 1, 2013, to January 13, 2014, is not warranted.  

Private treatment records from April 2013 show that the Veteran was assigned a Canadian Society Classification System rating of CCS IV, the Veteran explained that this indicates an "inability to perform any activity without angina or angina at rest, severe limitation."  See Notice of Disagreement, received May 9, 2013.  The Veteran received a cardiac catheterization and an angiographic assessment at this time.  The private physician concluded that the Veteran had an unstable angina.  His LVEF score was 65 percent, normal.

Private treatment records from December 2013 report that the Veteran was seen for an urgent angiographic assessment.  His anginal classification or symptoms status was still "CCS IV."  The Veteran's LVEF was again 65 percent, normal wall motion.  The private physician concluded that the Veteran had "[c]hest pain with no progression in coronary disease and no culprit for symptoms identified."

On VA examination in January 2014, the Veteran endorsed constant angina in his chest whenever he exerted himself, such as climbing stairs.  He said that he had a lot of discomfort and could not do any of the physical activities that he used to do perform.  He also said he could not work out in the yard.  He described symptoms of chest pain, shortness of breath, dizziness, and fatigue.  The examiner noted the Veteran's prior CAD history, including the April and December 2013 cardiac catheterizations as well as the September 2010 coronary bypass surgery.  The examiner found that the Veteran currently had an estimated 3-5 METs with symptoms of dyspnea, fatigue, angina, dizziness, and syncope occurring at the lowest level of activity due to these symptoms as reported by the Veteran.  The examiner also documented the LVEF findings from December 2013 that showed 65 percent.  The examiner found that the Veteran's CAD affected his ability to work in the following way: capable of light physical category work, such as walking or light sweeping at own pace; no heavy lifting, brisk walking, or regular stair use.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his CAD.  The Veteran is competent to report symptomatology relating to his ability to perform physical activities because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate Diagnostic Codes.  The Board finds that the question of the severity of his CAD is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the VA examination report) directly address the evaluation criteria for this disability, which also make them more probative than the private treatment records from April and December 2013.  Accordingly, the Board finds that the VA medical examination opinion and findings are of greater probative value than the private treatment records as well as the Veteran's allegations regarding the severity of his CAD.  

The Veteran does not meet the DC 7005 criteria for the next highest rating available of 100 percent because he has not been shown to have arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board has also considered whether higher ratings or separate Diagnostic Codes are applicable.  The evidence of record during this staged period indicates that the Veteran's service-connected CAD is primarily manifested by an estimated 3-5 METs with symptoms of dyspnea, fatigue, angina, dizziness, and syncope occurring at the lowest level of activity as reported by the Veteran.  There is no medical or lay evidence of other CAD symptoms that would not result in the pyramiding of other heart-related Diagnostic Codes.  The Board has considered whether higher ratings are available.  However, the Board finds no basis upon which to assign a higher evaluation than that assigned herein, for the Veteran's service-connected CAD as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

Based on the foregoing, the Board concludes that the Veteran's CAD does not warrant a rating in excess of 60 percent from February 1, 2013, to January 13, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette, Id.


ORDER

The reduction in the rating from 100 percent to 60 percent for service-connected coronary artery disease, effective February 1, 2013, was proper.

A staged rating in excess of 60 percent for coronary artery disease, from February 1, 2013, to January 13, 2014, is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran submitted correspondence, received March 3, 2014, which reveals that he was recently treated at a VA hospital for his coronary artery disease, but had not received the results.  These records are not in the file.  As a result, VA as well as private treatment records should be requested in order to more accurately assess the current state of the Veteran's coronary artery disease.

In view of this information, the Board finds that a remand is warranted in order to request medical treatment records and an updated VA examination based on the history of the Veteran's disability, as well as a reasonable inference that the severity of this disability requires regular doctor visits.  Indeed, the Veteran's cardiac disease is significant, and it is reasonable to expect that there may be a worsening over time. As such, the Board is without enough information to accurately assess the current condition of the Veteran's coronary artery disease.

Based on the lack of medical documentation after January 2014, the Board finds that a new VA examination is warranted.  See Allday v. Brown, 7 Vet.App. 517, 526 (1995) ("where the record does not adequately reveal the current state of the claimant's disability and the claim is well grounded, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination").  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this issue is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease since January 2014.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  Any attempts to obtain these records should be clearly annotated in the file.

2.  Obtain copies of any outstanding VA treatment records, dated from January 2014 to the present, which are not currently of record and associate them with the Veteran's file.  If these records do not exist, this should be clearly annotated in the file.

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected coronary artery disease.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential impact of the Veteran's service-connected coronary artery disease on his ability maintain substantially gainful employment (despite his retired status) as well as his daily life.  

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


